           Case 2:03-cr-00110-JAM-KJN Document 197 Filed 06/11/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         CASE NO. 2:03-CR-00110-JAM-KJN
11                               Plaintiff,            STIPULATION REGARDING SCHEDULE
                                                       FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                          SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                       ORDER
13   VINCENT JACKSON,
14                               Defendant.
15

16

17

18

19                                              STIPULATION

20          Plaintiff United States of America (the “government”), by and through its counsel of record, and

21 the defendant, by and through his counsel of record, hereby stipulate as follows:

22          1.     On May 28, 2021, by stipulation the parties additional briefing on the pending motion to

23 reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), is currently due June 11, 2021. Docket No. 195.

24          2.     Counsel for the government requests additional time to review Jackson’s medical records

25 and draft the government’s supplemental brief. The defendant does not oppose the government’s

26 request.

27 ///

28 ///

      STIPULATION RE BRIEFING SCHEDULE                  1
           Case 2:03-cr-00110-JAM-KJN Document 197 Filed 06/11/21 Page 2 of 2


 1          3.        Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

 2 schedule on the defendant’s motion as follows:

 3                    a)     Both parties additional briefing be filed on or before June 14, 2021;

 4

 5          IT IS SO STIPULATED.

 6

 7    Dated: June 10, 2021                                      PHILLIP A. TALBERT
                                                                Acting United States Attorney
 8

 9                                                              /s/ JASON HITT
                                                                JASON HITT
10                                                              Assistant United States Attorney

11

12    Dated: June 10, 2021                                      /s/ ETAN ZAITSU
                                                                ETAN ZAITSU
13                                                              Counsel for Defendant
                                                                VINCENT JACKSON
14

15
                                                         ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)        Both parties additional briefing on the Defendant’s pending motion, is due on or before
19
     June 14, 2021;
20

21
            IT IS SO FOUND AND ORDERED this 10th day of June, 2021.
22

23

24                                                              /s/ John A. Mendez
25                                                              THE HONORABLE JOHN A. MENDEZ
                                                                UNITED STATES DISTRICT COURT JUDGE
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                      2
